Citation Nr: 0301782	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  97-27 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for a left leg 
disorder, to include residuals of a left total knee 
replacement.

2.  Entitlement to service connection for a right arm 
disorder, other than a laceration of the right anterior 
forearm.

(The issue of the veteran's entitlement to service connection 
for a heart or cardiovascular disorder will be addressed in a 
decision to be entered by the Board at a later time.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in August 
1996 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Washington, DC, denying the claim of 
entitlement to service connection for a right arm disorder as 
not well grounded, and his claim to reopen the issue of 
entitlement to service connection for left leg injury 
residuals.  In June 2001, the Board concluded that new and 
material evidence had been presented to reopen the claim of 
entitlement to service connection for residuals of a left leg 
injury, and remanded the reopened claim and the original 
claim of entitlement to service connection for a right arm 
disorder for additional action.

While in remand status, the RO in September 2002, granted 
entitlement to service connection for a laceration of the 
right anterior forearm.  Notice of the action taken was 
provided to the veteran in October 2002 correspondence.  
Inasmuch as the forearm laceration was but one aspect of the 
veteran's claim of entitlement to service connection for a 
right arm disorder, the issue on the title page of this 
document has accordingly been restyled.

The Board herein addresses only the issues of the veteran's 
entitlement to service connection for left leg and right arm 
disorders.  The Board is undertaking additional development 
regarding the veteran's entitlement to service connection for 
a heart or cardiovascular disorder, pursuant to authority set 
forth at 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide notice of the development 
as required by 38 C.F.R. § 20.903 (2002).  After issuing the 
notice and reviewing any response to the notice, the Board 
will prepare a separate decision addressing that issue.


FINDINGS OF FACT

1.  Manifestations of a left leg or right arm disorder, other 
than a laceration of the right forearm, were not shown in 
service or for many years following the veteran's discharge 
from military service.

2.  Arthritis of the left leg or right arm is not shown to 
have been present to a degree of 10 percent or more within 
the one-year period following the veteran's discharge from 
service.

3.  Current disabilities of the veteran's left leg and right 
arm are shown, primary of which are degenerative arthritis, 
residuals of a left total knee replacement and right elbow 
surgery, and carpal tunnel syndrome.

4.  No medical professional links any existing disorder of 
the veteran's left leg or right arm to his period of military 
service or any event thereof.

5.  Entitlement of the veteran to service connection for a 
laceration of the veteran's right forearm was established by 
the RO in action entered in September 2002.




CONCLUSION OF LAW

Neither a left leg nor a right arm disorder, other than a 
right forearm laceration, was incurred or aggravated in 
service, nor may arthritis of the left leg or right arm be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 5100, 5102, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.326 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the U. S. 
Court of Appeals for Veterans Claims (Court) held that a 
remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court has further 
held that the Board itself errs when it fails to ensure 
compliance with the terms of its remand.  Id.  

In its remand of June 2001, the Board requested that the RO 
undertake actions to obtain all available service medical 
records of the veteran and records of postservice treatment 
of the right arm and left leg, to afford the veteran a VA 
medical examination, and to readjudicate the claims in 
question, following those steps necessary to ensure 
compliance with pertinent legal authority.  Review of the 
record shows that the veteran was duly informed in June 2001 
of the existence of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), and 
multiple, albeit unsuccessful attempts are noted to have been 
made to obtain any service medical records of the veteran not 
already on file.  As the veteran did not directly respond to 
the RO's request for information as to his receipt of 
treatment for the disorders in question, no additional 
medical records were added to the claims folder.  The veteran 
was, however, afforded a VA medical examination in August 
2002, pursuant to the Board's request.  Such examination as 
it pertains to the veteran's left leg and right arm disorders 
is found to be in conformance with the Board's directives.  
Lastly, it is evident that the issues on appeal were 
readjudicated, following the successful completion of the 
requested development actions and a supplemental statement of 
the case was issued in September 2002.  Inasmuch as each of 
the actions sought by the Board in its June 2001 remand was 
fully accomplished by the RO, and neither the veteran, nor 
his representative, contends otherwise, no Stegall violation 
is found such as to warrant further development action.  

As set forth above, a major change in the law was effectuated 
during the pendency of this appeal, when on November 9, 2000, 
the President of the United States signed into law the VCAA.  
Among other things, this law eliminated the concept of a 
well-grounded claim, redefined and expanded the obligations 
of VA with respect to its duty to assist, and superseded the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

As well, changes to the Code of Federal Regulations were made 
in response to the VCAA, and made effective November 9, 2000, 
except the changes to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and those involving 
38 C.F.R. § 3.159(c)(4)(iii), which were made effective 
prospectively for claims filed on or after August 29, 2001.  
As this claim was filed long before August 2001, those 
exceptions are inapplicable to this case.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a). 

As the claims were pending when the aforementioned changes to 
the law and regulations were made effective, the veteran is 
entitled to consideration of his claims under the version of 
the law or regulation most favorable to him.  Karnas.  In 
Janssen v. Principi, 15 Vet. App. 370 (2001), the Court noted 
that the VA's General Counsel had determined that the VCAA is 
more favorable to claimants than the law in effect prior to 
its enactment.  See VAOPGCPREC 11-2000; 66 Fed.Reg. 33111 
(2001).  Accordingly, the VCAA is for application in this 
matter.

Under the applicable changes, VA has a duty to advise the 
veteran of the requirements of his claims, to notify him of 
any information and evidence needed to substantiate and 
complete such claims, and to assist him in obtaining that 
evidence.  A review of the claims folder indicates that the 
veteran was advised specifically of the changes brought about 
by the VCAA.  No response from the veteran to this notice is 
shown.

Neither the veteran, nor his representative, points to any 
other potentially relevant evidence not already on file that 
might have a bearing on the outcome of this appeal.  That 
notwithstanding, the Board recognizes the duty to inform the 
veteran of the evidence which VA will obtain and the evidence 
which he must obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159).  Such was accomplished in a 
November 2001 letter.  Based on the foregoing, VA has fully 
complied with the notice and duty-to-assist requirements 
brought about by the passage of the VCAA.  To the extent that 
VA may have failed to fulfill any additional pro forma notice 
requirement of the VCAA, the Board finds that such a failure 
was harmless.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
during active duty, or for aggravation of a preexisting 
injury suffered or disease contracted within the line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Where a 
veteran served 90 days of more during a period of war and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

In order for service connection for a particular disability 
to be granted, a claimant must establish that he has such 
disability and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); see 
also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

When a disease is not initially manifested during service, 
"direct" service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred or aggravated during the veteran's service.  See 
38 U.S.C.A. § 1113(b); Hensley v. Brown, 5 Vet. App. 155, 158 
(1993).  

Service department records fail to indicate that the veteran 
was engaged in combat with the enemy during his period of 
active duty and he does not contend otherwise.  As such, the 
provisions of 38 U.S.C.A. § 1154 (West 1991) are not for 
application in this matter.  

Oral and written allegations are advanced by the veteran, to 
include those set forth at his RO hearing in September 1997, 
that he sustained inservice injuries of the right knee and 
left elbow.  In late 1944, the veteran reports he fell during 
an exercise in which he was running at full speed with a 
rifle and injured his right knee.  Treatment is reported to 
have been received on base at the dispensary, and he was 
placed on light duty for a one-month period.  When in India 
in 1945, an injury to the right elbow is alleged to have 
occurred when his right upper extremity was struck by a 
falling boulder.  It is argued that there was a progression 
of each injury to the point that right elbow surgery was 
required in or about 1947, and a left total knee replacement 
was necessitated thereafter.  The veteran further alleges 
that he was treated by various medical providers during 
postservice years for his left knee and right elbow problems, 
however, all of those providers are now deceased, with their 
treatment records now unavailable.

While it is noted that service medical records of the veteran 
may be incomplete, based on the reports from the National 
Personnel Records Center that a portion of such those records 
may have been destroyed by fire and cannot otherwise be 
reconstructed through secondary sources, the available 
medical records compiled in service are wholly negative for a 
left leg or right arm disorder, other than a laceration of 
the right forearm.  (As set forth in the Introduction above, 
service connection for a laceration of the veteran's right 
forearm was granted by RO action in September 2002.)  The May 
1946 report of the veteran's medical examination at the time 
of his separation from service is on file, with the examining 
physician noting no musculoskeletal defects and a normal 
neurological diagnosis.  

Notwithstanding the possible absence of service medical 
records, the medical data compiled postservice document the 
veteran's receipt of medical treatment in November 1948 for a 
left ankle injury sustained when he fell over a dog's bone in 
his backyard, as well as a VA hospitalization in April and 
May 1988 for degenerative joint disease of the left knee, for 
which an arthroscopy and open debridement of the joint were 
undertaken.  VA medical treatment is shown to have been 
received on an outpatient basis between 1995 and 1997 for 
carpal tunnel syndrome of the right wrist and left knee 
osteoarthritis, with X-rays also revealing evidence of a left 
total knee arthroplasty and degenerative changes of the right 
hand.  Medical findings from a VA medical examination 
conducted in August 2002 yielded pertinent diagnoses of 
status post left total knee replacement with residual pain, 
and status post right elbow surgery in 1947.  It was set 
forth by the examiner that December 2001 X-rays identified a 
missing radial head, old trauma, and degenerative disease of 
the right elbow.  An opinion was offered that, because of the 
lack of evidence of inservice treatment for either the left 
knee or right elbow, any relationship between either disorder 
and the veteran's period of military service was speculative.  

In this case, the veteran's own statements as to the 
occurrence of inservice injuries leading to the existence of 
chronic disabilities of the left knee and right elbow are not 
corroborated by any other lay or medical evidence.  While the 
veteran is competent to provide testimony as to whether 
certain events, such as an inservice injury, occurred, he is 
not shown to have the required expertise or training so as to 
render his opinions as to medical diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  There is 
a showing of current disability of the left leg and right 
arm, but no medical professional specifically links any such 
disability to the veteran's period of military service or any 
event thereof.  Rather, the one and only medical professional 
who has addressed the matter, the VA physician who examined 
the veteran in August 2002, concluded that the relationship 
of his claimed disorders of the right elbow and left knee to 
his period of military service was speculative.  As the 
preponderance of the evidence is against entitlement to 
service connection for left leg and right arm disorders, 
other than a laceration of the right forearm, the benefit-of-
the-doubt rule is not for application and the appeal must be 
denied.


ORDER

Service connection for left leg and right arm disorders, 
other than a laceration of the right forearm, is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

